Exhibit 10.4 REAFFIRMATION OF SECURITY AGREEMENT Innovative Food Holdings, Inc., a Florida corporation, Food Innovations, Inc., a Florida corporation, Gourmet Foodservice Group, Inc., a Florida corporation, Artisan Specialty Foods, Inc., a Delaware corporation, 4 The Gourmet, Inc., a Florida corporation, Haley Food Group, Inc., a Florida corporation, Gourmet Foodservice Group Warehouse, Inc., a Florida corporation, and Food New Media Group, Inc., a New York corporation (herein “Debtors”)and Fifth Third Bank, an Ohio banking corporation (“Lender”), hereby reaffirm all of the terms and conditions of that certain security agreement dated November 26, 2013, between Debtors and Lender (“Security Agreement”), and acknowledge that the Security Agreement secures the $980,000.00 note dated effective May 29, 2015 and acknowledge that the Security Agreement is amended to add the additional place of business described on Exhibit 1. IN WITNESS WHEREOF, the parties have executed or caused these presents to be executed effective this May 29, 2015. Signed Sealed and Delivered in the Presence of: Witness as to Debtor Witness as to Debtor Innovative Food Holdings, Inc., a Florida corporation By: Justin Wiernasz, its President Witness as to Debtor Witness as to Debtor Food Innovations, Inc., a Florida corporation By: Justin Wiernasz, its President Signatures continue on next succeeding page Witness as to Debtor Witness as to Debtor Gourmet Foodservice Group, Inc., a Florida corporation By: Justin Wiernasz, its President Witness as to Debtor Witness as to Debtor Artisan Specialty Foods, Inc., a Delaware corporation By: Justin Wiernasz, its President Witness as to Debtor Witness as to Debtor 4 The Gourmet, Inc., a Florida corporation By: Justin Wiernasz, its President Witness as to Debtor Witness as to Debtor Haley Food Group, Inc., a Florida corporation By: Justin Wiernasz, its President Witness as to Debtor Witness as to Debtor Gourmet Foodservice Group Warehouse, Inc., a Florida corporation. By: Justin Wiernasz, its President Signatures continue on next succeeding page Witness as to Debtor Witness as to Debtor Food New Media Group, Inc., a New York corporation By: Justin Wiernasz, its President Witness as to Lender Witness as to Lender Lender: Fifth Third Bank, an Ohio banking corporation, By: Timothy J. Reiter, Vice President Exhibit “1” PARCEL 1 THE NORTH 194.0 FEET OF THE SOUTH /2 OF THE NORTHEAST 1/4 OF SECTION 21, TOWNSHIP 39 NORTH, RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING EAST OF AND ADJOINING THE EASTERLY RIGHT OF WAY LINE OF THE INDIANA HARBOR BELT RAILROAD COMPANY, IN COOK COUNTY, ILLINOIS. Together with Easement 13.5 feet in width over Grantor’s legal description as Exhibit 1-A as depicted on Exhibit 1-B attached. P.I.N.:15-21-202-066-0000 Common Address:2528 South 27th Avenue, Broadview, Illinois And Property located at 2600 9th Street #5B, Boulder, CO80304 EXHIBIT 1 - A LEGAL DESCRIPTION OF THE GRANTOR PROPERTY THE NORTH ½ OF THE NORTHEAST ¼ OF SECTION 21, TOWNSHIP 39 NORTH, RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS WHICH LIES EAST OF THE RIGHT OF WAY LINE OF THE INDIANA HARBOR RAILROAD COMPANY, IN COOK COUNTY, ILLINOIS. Commonly known as : 2500 South 27th Avenue, Broadview, Illinois 60155 PIN: 15-202-072-0000 EXHIBIT 1 - B
